


Exhibit 10.69

 

Release Agreement

 

Whereas, Enderson Guimarães (the “Executive”) and Laureate Education, Inc. (the
“Company”) previously entered into a Separation Agreement and General Release
dated March 28, 2017 (the “Separation Agreement”) in connection with the
termination of Executive’s employment as of September 30, 2017 (the “Separation
Date”); and

 

Now, therefore, in consideration for the payments and benefits provided by
Company as set forth in the Separation Agreement and the payments provided in
this Release Agreement, the sufficiency of which is hereby acknowledged by
Executive, and in consideration of the obligations of Executive under the
Separation Agreement and this Release Agreement, the sufficiency of which is
hereby acknowledged by Company, Executive and Company hereby agree as follows:

 

1.              REPATRIATION PAYMENT

 

(a)                                 Provided that Executive completes the sale
of his residence in Miami, Florida on or before December 31, 2018, Company
agrees to reimburse Executive for eligible and documented costs, expenses and
losses incurred before December 31, 2017 and associated with Executive’s
repatriation to Montreal, Quebec, Canada (the “Repatriation Payment”).
Notwithstanding any provision of this Release Agreement to the contrary, the
Repatriation Payment shall not exceed Two Hundred Thousand dollars ($200,000).
For purposes of this Release Agreement, eligible expenses include:

 

(i)                                     the closing costs attributable to
“Seller” on line 1400 of the form HUD-1 signed by both Buyer and Seller in
connection with the sale of Executive’s residence in Florida, which HUD-1 will
be provided by Executive to Company promptly following its execution;

 

(ii)                                  reasonable costs related to shipping of
Executive’s household goods from Miami, Florida to Montreal, Quebec, Canada; and

 

(iii)                               other reasonable costs, expenses and losses
incurred by Executive and associated with the sale of his residence and/or
repatriation to Canada.

 

(b)                                 The Repatriation Payment will be paid to
Executive in one lump-sum cash payment, less all applicable withholdings and
deductions required by law, no later than one month following the date of
execution of the HUD-1.

 

(c)                                  All obligations of the Company to Executive
under this Release Agreement shall terminate on the first to occur of: (i) the
payment of the Repatriation Payment; (ii) January 31, 2019; or (iii) the payment
by the Company to Executive of Two Hundred Thousand dollars ($200,000), less all
applicable withholdings and deductions required by law, in lieu of the
Repatriation Payment.

 

(d)                                 The Repatriation Payment and other benefits
under this Release Agreement are intended to comply with Internal Revenue Code
Section 409A and applicable guidance issued thereunder (“Section 409A”) or
comply with an exemption from the application

 

--------------------------------------------------------------------------------


 

of 409A and, accordingly, all provisions of this Release Agreement shall be
construed and administered in accordance with Section 409A. Notwithstanding any
of the provisions of this Release Agreement, Company shall not be liable to
Executive for any excise taxes or interest if any payment or benefit which is to
be provided pursuant to this Release Agreement and which is considered deferred
compensation subject to Section 409A otherwise fails to comply with, or be
exempt from, the requirements of Section 409A.

 

If a payment obligation under this Agreement arises on account of Executive’s
separation from service while Executive is a “specified employee” (as defined
under Section 409A), any payment of “deferred compensation” (as defined under
Treasury Regulation Section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that
is scheduled to be paid within six (6) months after such separation from service
shall accrue without interest and shall be paid within 15 days after the end of
the six-month period beginning on the date of such separation from service or,
if earlier, within 15 days after the appointment of the personal representative
or executor of Executive’s estate following Executive’s death.

 

If the Repatriation Payment may be deemed deferred compensation subject to
Section 409A, then (1) the expenses eligible for reimbursement in one taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year; and (2) the right to reimbursement shall not be subject to
liquidation or exchange for another benefit.

 

2.              GENERAL RELEASE OF ALL CLAIMS.

 

(a)                                 General Release. “Executive” (defined for
the purpose of this Section 1 as Executive and Executive’s agents,
representatives, attorneys, assigns, heirs, executors, and administrators) fully
and unconditionally releases the “Released Parties” (hereby defined as the
Company and any of its parents, equity holders, affiliates, subsidiaries,
predecessors, successors, and assigns, and any of its past or present employees,
officers, partners, members, managers, portfolio companies, trustees, investors,
agents, insurers, attorneys, administrators, officials, directors, shareholders,
divisions, employee benefit plans, and the sponsors, fiduciaries, or
administrators of employee benefit plans) from, and agrees not to bring any
action, proceeding or suit against any of the Released Parties regarding, any
and all known or unknown claims, causes of action, liabilities, damages, fees,
or remunerations of any sort, arising at any time up to and including the Second
Release Effective Date, including but not limited to claims:

 

(i)                                     that are in any way related to events,
acts, conduct, or omissions occurring in connection with Executive’s employment
with or termination of employment from the Company or with Executive’s equity
interests in the Company; and/or

 

(ii)                                  for violation of any written or unwritten
contract, agreement, policy, benefit plan, retirement or pension plan, equity
incentive or option plan or agreement with the Company, or covenant of any kind,
or failure to pay wages, bonuses, employee benefits, other compensation,
attorneys’ fees, damages, or any other remuneration (including any equity,
ownership interest, management fee, carried interest, partnership interest,
distributions, dividends or participation or ownership in any business venture
related to the Company); and/or

 

--------------------------------------------------------------------------------


 

(iii)                               for discrimination, harassment, or
retaliation on the basis of any characteristic protected under applicable law,
including but not limited to race, color, national origin, sex, sexual
orientation, religion, immigration status, disability, marital or parental
status, age, union activity or other protected activity; and/or

 

(iv)                              for violation of, or denial of protection or
benefits under, any statute, ordinance, employee order, or regulation, including
but not limited to claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act of 1993
(“FMLA”), the Workers’ Adjustment and Retraining Notification, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, the National Labor
Relations Act (the “NLRA”), the Rehabilitation Act of 1973, Sections 1981
through 1988 of Title 42 of the United States Code, the Genetic Information
Nondiscrimination Act, the Florida Civil Rights Act, the Florida Whistleblower
Protection Act, the Florida Workers’ Compensation Retaliation provision, the
Florida Minimum Wage Act, the Florida Constitution, Maryland’s
anti-discrimination statute (MD. CODE ANN., STATE GOV’T §§ 20-101 to 20-1203),
the Maryland Constitution, each as may have been amended, or any other federal,
state or local law, statute, ordinance, or any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, wage and hour issues, discrimination, harassment, retaliation, or
other employment-related matter; and/or

 

(v)                                 for violation of any public policy or common
law of any state relating to employment or personal injury, including but not
limited to claims for wrongful discharge, defamation, invasion of privacy,
infliction of emotional distress, fraud, negligence, or interference with
contract; and/or

 

(vi)                              for any breach of fiduciary duty, or implied
duty of good faith, or any other similar duty or obligation, or any matter
related to Executive’s employment with the Company.

 

(b)                                 ADEA Waiver and Effective Date.  Executive
acknowledges that he is knowingly and voluntarily waiving and releasing any
rights he may have under the ADEA, and that the consideration given to him for
the waiver and release in Separation Agreement and this Release Agreement is in
addition to anything of value to which he was already entitled.  Executive
further acknowledges that he has been advised by this writing, as required by
the ADEA and the Older Workers Benefit Protection Act, that: (a) his waiver and
release does not apply to any rights or claims that may arise after the date he
signs this Release Agreement; (b) he should consult with an attorney prior to
signing this Release Agreement (although he may voluntarily decide not to do
so); (c) he has twenty-one (21) days to consider this Release Agreement
(although he may choose voluntarily to sign this Release Agreement sooner);
(d) he has seven (7) days following the date he executes this Release Agreement
to revoke this Release Agreement; (e) this Release Agreement will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after Executive signs this Agreement
provided that he does not revoke it (the “Second Release Effective Date”).  If
this Release Agreement is revoked, Executive will not be entitled to the
Separation Benefits under the Separation Agreement or this Release Agreement. 
Nothing in this Release Agreement

 

--------------------------------------------------------------------------------


 

prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.

 

(c)                                  Excluded Claims.  Notwithstanding the broad
scope of the general release, the following are not included in the Released
Claims (the “Excluded Claims”): (i) any rights or claims for indemnification
Executive may have pursuant to any written indemnification agreement with the
Company to which Executive is a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (ii) any rights that, as a
matter of law, whether by statute or otherwise, may not be waived, such as
claims for workers’ compensation benefits or unemployment insurance benefits;
however, to the extent permitted by law, Executive waives any right or ability
to be a class or collective action representative or to otherwise participate in
any putative or certified class, collective or multi-party action or proceeding
based on any Excluded Claims in which any of the Released Parties is a party;
and (iii) any claims for breach of this Release Agreement.  In addition, nothing
in this Release Agreement prevents Executive from filing a charge or complaint,
reporting to, cooperating with, communicating with, or participating in any
proceeding before the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
United States Department of Labor, the National Labor Relations Board, or other
similar state or local agency (the “Government Agencies”), or from exercising
any rights pursuant to Section 7 of the NLRA, or from taking any action
protected under the whistleblower provisions of any federal securities law
(“Protected Activities”), none of which activities shall constitute a breach of
the release, cooperation, non-disparagement or confidentiality clauses of this
Release Agreement.  Executive understands that in connection with such Protected
Activity, Executive is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Executive agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information to any parties
other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications, and that any such disclosure without
the Company’s written consent shall constitute a material breach of this Release
Agreement.

 

(d)                                 Acknowledgement.  By his signature below,
Executive represents that: (a) the consideration given to him in exchange for
the waiver and release in this Release Agreement is in addition to anything of
value to which he was already entitled; (b) Executive has been provided by the
Company all wages, severance, vacation, benefits, commissions, bonuses, expense
reimbursements, or other amounts owed to Executive by the Company, other than
benefits and the severance pay specifically promised in the Separation Agreement
and this Release Agreement; (c) Executive has not been denied any request for
leave to which he believes he was legally entitled, and Executive was not
otherwise deprived of any of his rights under the FMLA or any similar state or
local statute; (d) Executive is knowingly and voluntarily executing this Release
Agreement waiving and releasing any claims he may have as of the date he
executes it; and (e) he has not assigned or transferred, or purported to assign
or transfer, to any person, entity, or individual whatsoever, any of the
Released Claims.  Executive affirms that he has not filed or caused to be filed,
and is not presently a party to, a Released Claim against any of the Released
Parties.  Executive further affirms that he has no known workplace injuries or

 

--------------------------------------------------------------------------------


 

occupational diseases for which Executive has not already filed a claim. 
Executive represents and warrants that he has not willfully engaged in conduct
that would constitute fraud or material dishonesty with respect to his job
duties for the Company.

 

 

 

By:

/s/ Luis H. Novelo

 

Name:

Luis H. Novelo

 

Title:

HR VP

 

 

 

 

 

/s/ Enderson Guimarães

 

Enderson Guimarães

 

 

Date: November 9, 2017

 

 

--------------------------------------------------------------------------------
